          Case 2:16-cv-02771-APG-NJK Document 45 Filed 04/27/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     NATIONSTAR MORTGAGE LLC, et al.,
11                                                     Case No.: 2:16-cv-02771-APG-NJK
            Plaintiff(s),
12                                                                   Order
     v.
13                                                              [Docket No. 44]
     SOUTHERN HIGHLANDS COMMUNITY
14   ASSOCIATION, et al.,
15          Defendant(s).
16         Pending before the Court is SFR’s motion to reopen the discovery cutoff and extend
17 subsequent deadlines. Docket No. 44. Any response must be filed by April 29, 2020. Any reply
18 must be filed by April 30, 2020.
19         IT IS SO ORDERED.
20         Dated: April 27, 2020
21                                                         ______________________________
                                                           Nancy J. Koppe
22                                                         United States Magistrate Judge
23
24
25
26
27
28

                                                1
